Citation Nr: 0108093	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  98-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

The propriety of severance of service connection for a 
bilateral knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from November 1994 to December 
1996.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2000 at which time it was 
remanded for further development.  The requested action has 
been accomplished and the case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  In a September 1996 rating decision the San Diego RO 
granted service connection for patellar subluxation of the 
right knee, and assigned a 10 percent disability rating, and 
granted service connection for patellar subluxation of the 
left knee, and assigned a noncompensable evaluation.  The 
grant was for "service connected/vocational rehabilitation 
purposes."  The decision was based on a review of the service 
medical records between November 1994 and August 1996.  The 
records showed the veteran had bilateral knee pain in boot 
camp related to heavy training and complained of subluxation.  

2.  In an October 1999 decision it was proposed that service 
connection for a bilateral knee disability for vocational 
rehabilitation purposes be severed based on a finding of 
clear and unmistakable error in the original grant of service 
connection for a bilateral knee disability.  Severance was 
accomplished by rating decision dated in February 2000.  

3.  The record does not reflect undebatable error in the 
September 1996 rating decision.  




CONCLUSION OF LAW

The September 1996 rating decision does not contain clear and 
unmistakable error in its grant of service connection for a 
bilateral knee disorder, and service connection was 
improperly severed.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.104, 3.105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to VA law, once service connection has been 
granted, it can be severed only upon the Secretary of VA 
showing that the rating decision granting service connection 
was clearly and unmistakably erroneous, and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2000); see also Daniels v. Gober, 10 Vet. 
App. 474 (1997).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  Baughman v. Derwinski, supra.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(e) in the prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992). 

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
Section 3.105(e) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under Section 3.105(d), that section does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Because 38 C.F.R. § 3.105(d) 
specifically states that "a change in diagnosis may be 
accepted as a basis of severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "if the Court 
were to conclude that...a service connection award can be 
terminated pursuant to Section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." Id.

Factual Background

In his report of medical history made in conjunction with 
enlistment examination in November 1994, notation was made 
that there has been subluxation of the patella of each knee 
several times.  The veteran stated that he had been seen by a 
physician at a hospital at age 16 for subluxation.  Clinical 
examination report contained a notation of recurrent 
dislocation of the patellae.  The veteran was nevertheless 
determined to be qualified for service by waiver.  

On January 10, 1995, he was seen for a complaint of pain 
across the tops of both knees, especially on running.  There 
was a history noted of subluxation/dislocation since age 16.  
He had dislocated the right patella at age 16 and subluxed 
both knees several times.  No surgery had been done.  It was 
noted the problem had been resolved.  The veteran stated he 
was currently having problems of three weeks' duration.  On 
examination there was mild swelling.  He stated the knee pain 
felt like it previously did when attempts were made to sublux 
the knees.  There was no reference to trauma or any twisting 
injury.  On examination, other than effusion, findings were 
unremarkable.  

In early March 1996 a notation was made that the veteran was 
again complaining of right knee pain of six months' duration.  
A positive history of patellar dislocations was noted.  He 
complained of bilateral knee pain.  He stated he had been 
through physical therapy.  

When he was seen in April 1996, he was placed on light duty 
status for 30 days.  

He was again seen in August 1996 complaining of chronic 
subluxations of the knees.  Notation was made he had 
undergone physical therapy rehabilitation without significant 
benefit.  He continued to complain of pain with 
training/running.  Findings included mild laxity, 
crepitation, positive apprehension, mild weakness and a 
vertical subcondylar oblique atrophy of the right knee, and 
mild anterior drawer sign.  Notation was also made that there 
was X-ray evidence of patellar chondrosis.  Assessments were 
made of bilateral subluxation of the patella and partial 
anterior cruciate ligament injury to the right knee.  The 
plan was to proceed with a physical evaluation board.  
Notation was made that referral for surgery was "not 
unreasonable."  

A medical evaluation board met in August 1996.  Notation was 
made that at age 16, in 1987, the veteran sustained bilateral 
patellar subluxation of the right knee while wrestling.  This 
reportedly resolved completely with a nine-month period of 
physical therapy, including a strengthening program.  The 
veteran did well with no knee problems until the winter of 
1990 when he twisted the right knee while running in a 
physical fitness test when participating in college Reserve 
officer training.  Subluxation again occurred at that time 
and this completely resolved with the use of a brace and knee 
exercises over a 2- to 3-month period.  Thereafter, he was 
denied acceptance for regular enlisted duty into the Marine 
Corps in August 1992 because of the knee pain and right 
patellar subluxation.  He spent the next two years seeking 
entry onto active duty.  The veteran was eventually allowed 
onto active service in November 1994 after waivers were 
obtained for his knee problems.  Bilateral anterior knee 
pains returned during boot camp, however.  These were related 
to heavy training and the symptoms had persisted.  He denied 
having injured either knee during the past year and three-
quarters of active duty.  During the past year he had 
experienced minor subluxations of the left patella as well, 
although both knee pain and patellar subluxations were worse 
on the right.  

Examination findings included mild excess lateral laxity.  He 
showed positive apprehension with lateral patellar 
manipulation and crepitus.  Also, there was mild weakness and 
vastus medialis obliquus atrophy of the right knee.  There 
was a slight lateral tilt to both patella and the only other 
finding on the examination was that of mild anterior drawer 
and a mildly increased Lachman's test to the right knee.  

X-ray studies were essentially unremarkable with the 
exception of some articular surface irregularity of the 
patella consistent with patellar chondrosis.  

The diagnoses were:  Chronic bilateral patellar subluxation, 
existing prior to service, "SA"; partial anterior cruciate 
ligament injury of the right knee, existing prior to service, 
"NSA"; bilateral knee pain, existing prior to service, "SA."  
It was stated the veteran was currently unable to perform 
duties of his rate and rank due to complaints of both pain 
and patellar instability.  He had soft signs to warrant 
surgical intervention, and although surgery was an option, 
the success rate was described as not appreciably good for 
return to full duty following realignment procedures.  
Accordingly, refusal for surgery did not appear to be 
unreasonable.  The case was referred to a physical evaluation 
board.  The veteran was placed on limitation from various 
activities in the interim.  

The veteran submitted a rebuttal to the medical board report.  
In a statement to the medical board dated in early September 
1996, it was indicated that the veteran's comments in his 
rebuttal were largely subjective in nature.  The physicians 
noted, however, "yet admittedly his knee pains have increased 
while on active duty."  They stated the condition was 
otherwise unchanged with limited objective findings on 
physical examination as noted in the medical board report.  

The rating decision which granted service connection for 
vocational rehabilitation purposes was dated September 18, 
1996.  

The physical evaluation board did not meet until October 29, 
1996.  The determination was that the veteran's chronic 
bilateral patellar subluxation, partial anterior cruciate 
ligament injury to the right knee, and bilateral knee pain, 
existed prior to entrance onto active service, and had not 
been aggravated therein.  

The veteran was accorded an examination of the joints by VA 
in July 1997.  He reported injuring the knees in 1987, prior 
to service.  He indicated he reinjured the knees several 
times in 1994 during physical training and had multiple 
recurrent episodes of subluxation of both knees.  Currently, 
he wore a brace on the right and occasionally wore one on the 
left to help maintain stability of the knees.  The examiner 
noted that there was no evidence of instability or 
ligamentous damage.  He was not certain as to what was 
causing the veteran's symptoms of "subluxation."  

In a rating decision dated in December 1997, it was indicated 
there was no evidence that the veteran's bilateral knee 
disorder had been permanently worsened as a result of his 
service.  It was stated the records contained no medical 
opinion showing aggravation of the knee problems which 
existed prior to service.  In its proposal to sever service 
connection, the RO in October 1999 summarized the above 
evidence; the veteran was duly notified and provided with a 
60-day period to present additional evidence.  

He was scheduled for an examination of the joints on January 
5, 2000, but, for whatever reason, failed to report.  

By rating decision dated in February 2000, the RO severed 
service connection for bilateral patellar knee subluxation.  

Analysis

There were no apparent procedural deficiencies in the RO's 
severance of service connection, and neither the veteran nor 
his representative has asserted such deficiencies.  Current 
review by the Board shows that the RO complied with the 
provisions of 38 C.F.R. § 3.105(d).  With respect to 
substantive consideration of the RO's severance of service 
connection, however, the Board finds that such severance was 
improper in this instance.  The veteran's appeal is granted, 
as it is not shown that the September 1996 rating decision 
contained clear and unmistakable error.  

When service connection was granted in September 1996, the 
Board notes that the evidence of record at that time 
identified subluxation of the patellae at the time of the 
veteran's entrance examination and it has not been otherwise 
contended.  Bilateral knee pains returned during boot camp 
and were described as related to heavy training.  The 
findings included chronic bilateral patellar subluxation, 
partial anterior cruciate ligament injury and bilateral knee 
pain.  It was noted by a medical board in August 1996 that 
the problems with the knees were significant enough that the 
veteran was not able to perform duties of his rate and rank 
because of his knee problems.  Further, while two service 
department physicians indicated in September 1996 that the 
veteran himself denied specific injury to either knee during 
his one and three-quarters year of active duty with the 
exception of daily aggravation of his knee condition during 
Marine Corps training, they added that "yet admittedly his 
knee pains have increased while on active duty."  They added 
that the condition was otherwise unchanged with limited 
objective findings on physical examination, but the fact 
remains that they made notation of the knee pains having 
increased during active duty.  Surgery was even mentioned as 
being "not unreasonable."

As discussed above, case law holds that 38 C.F.R. § 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  Further, clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

In this instance, given documentation contained within the 
service medical records, the Board finds that the September 
1996 rating decision that granted service connection for a 
bilateral knee disability was and is plausible.  While the 
Board would not necessarily find the evidence of record 
sufficient for a grant of service connection for a bilateral 
knee disability upon de novo review, the Board stresses that 
that is not the proper inquiry at this time.  Instead, the 
Board must ask, in part, whether reasonable minds could 
differ as to the grant of service connection.  In this 
instance, the Board finds that such minds can.  Accordingly, 
the Board concludes that the decision of service connection 
for a bilateral knee disorder was improper, and the appeal is 
therefore granted.  


ORDER

The September 1996 rating decision does not contain clear and 
unmistakable error and its grant of service connection for a 
bilateral knee disability for vocational rehabilitation 
purposes, and service connection, is not, therefore, severed; 
the appeal is granted.  


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals







